The application for stay of the mandate presented to THE CHIEF JUSTICE and by him referred to the Court is granted. The issuance of the mandate of the United States Court of Appeals for the Fourth Circuit, case No. 18-7242, is stayed pending the filing and disposition of a petition for a writ of certiorari, if such petition is filed on or before September 3, 2019. Should the petition for a writ of certiorari be denied this stay shall terminate automatically in the event the petition for a writ of certiorari is granted, the stay shall terminate upon the issuance of the judgment of this Court. If no petition for a writ of certiorari is filed on or before September 3, 2019, the stay shall terminate.